Citation Nr: 0114109	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder including as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1964.  
The appellant in this matter is the veteran's spouse, as the 
veteran was found to be incompetent by rating action dated in 
October 1989.

This matter arises before the Board of Veterans' Appeals (the 
Board) from an August 1992 rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.

In August 1997, the veteran testified at a personal hearing 
in Washington, D.C., over which the undersigned Member of the 
Board presided.  A transcript of the hearing testimony is of 
record.

This matter was previously before the Board in September 
1997.  In its decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected duodenal ulcer 
with irritable bowel syndrome.  The Board also remanded the 
issue to the RO for additional development and adjudicative 
action.



FINDINGS OF FACT

1.  The veteran is currently service-connected for a duodenal 
ulcer with irritable bowel syndrome and for chronic 
prostatitis.

2.  A chronic acquired psychiatric disorder was not shown in 
active service, nor disabling to a compensable degree during 
the first post service year.

3.  A chronic acquired psychiatric disorder was initially 
shown some years after active service.

4.  There is no competent medical evidence of record linking 
the post service reported chronic acquired psychiatric 
disorder to active service or any incident therein.

5.  There is no competent medical evidence demonstrating a 
causal relationship between a chronic acquired psychiatric 
disorder and a service-connected disability.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by military service, may not be presumed to 
have been incurred therein; nor is one proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a chronic acquired psychiatric disorder, including as 
secondary to service-connected duodenal ulcer with irritable 
bowel syndrome.  In essence, he contends that he currently 
exhibits symptoms associated with a psychiatric disorder 
which had its inception as a result of his period of active 
service, or in the alternative resulted from his service-
connected gastrointestinal disability.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which are generally relevant to this case; 
briefly describe the factual background of the claim; and 
then proceed to analyze the issue and render a decision.


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined,  accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by  a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000); Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

If not shown during service, service connection may be 
granted for a psychosis, if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date; however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Factual Background

The veteran's service medical records have been carefully 
reviewed.

A report of medical examination dated in August 1961 and 
completed in conjunction with his entrance into service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include his psychiatric evaluation were normal, and there 
was no indication of a personality deviation.  The associated 
report of medical history, also dated in August 1961, shows 
that the veteran indicated that he had not been treated for 
symptoms associated with a psychiatric disorder.

A report of medical examination dated in June 1964 and 
completed in conjunction with his separation from service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include his psychiatric evaluation were normal, and there 
was no indication of a personality deviation.  The associated 
report of medical history, also dated in June 1964, shows 
that the veteran indicated that he had not been treated for 
symptoms associated with a psychiatric disorder.  There was 
an indication of frequent trouble sleeping made by the 
veteran, but this was not said to be associated with a 
psychiatric disorder.

Subsequent to separation from service, the veteran underwent 
VA examinations in September 1964, March 1966, January 1967, 
July 1969, and January 1971.  There was no indication made 
during the examinations that the veteran had a psychiatric 
disorder.  The March 1966 report contained a notation that 
the veteran was a highly nervous individual, but there was no 
indication that it was associated with a psychiatric 
disorder.

A private medical record dated in January 1965 shows that the 
veteran experienced prostate, gastro-intestinal, and 
abdominal problems from September 1964 to December 1964.

A VA outpatient treatment record dated in June 1966 shows 
that the veteran had been given a diagnosis of 
psychophysiological reaction manifested by anorectal 
complaints and anxiety neurosis.

A private medical record dated in August 1971 shows that the 
veteran was treated for conversive neurosis and anxiety state 
in June 1971. 

Private outpatient treatment records dated from January 1970 
to October 1971 show that it was noted that the veteran had 
acute psychological gastrointestinal reaction.  It was also 
noted that he had colitis caused by anxiety.

The veteran underwent a VA psychiatric examination in 
September 1971.  He reported being tense and anxious, and 
that he had been having gastrointestinal distress.  The 
examiner indicated that the neurological examination was 
essentially within normal limits in all categories tested.  
The diagnosis was psychophysiological gastrointestinal 
disorder associated with chronic prostatitis and partial sex 
impotency.  The examiner noted that he considered the veteran 
to be mildly to moderately impaired due to his complaints and 
his anxiety concerning his sex problems.

In a March 1972 private medical record dated it was indicated 
that the veteran had anxiety state with reactive depression.

A VA examination report dated in April 1972 shows that the 
veteran reported nervousness, chest pains and being mentally 
upset.  However, there was no diagnosis associated with a 
psychiatric disorder.

By rating action dated in August 1972, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.  The RO relied on the fact that the first 
indication of a nervous condition was during an examination 
dated in September 1971, thus becoming manifested many years 
after discharge from service.

VA examination reports dated in December 1973 and October 
1974 show that the veteran reported having nervousness, but 
there was no diagnosis associated with a psychiatric 
disorder.

By rating action dated in November 1974 the RO continued the 
prior denial of the claim of entitlement to service 
connection for a nervous condition as new and material 
evidence had not been presented.

A private medical record dated in November 1976 shows that 
the veteran reported nervousness, constipation and anxiety.  
The diagnosis was anxiety neurosis with schizophrenia-
affective tendency.

A rating action of the RO dated in November 1976 continued a 
denial of the claim of entitlement to service connection for 
anxiety as there was no shown relationship to service or to a 
service-connected disability.

The veteran submitted VA outpatient treatment records dated 
from 1964 to 1976.  The records did not show that the veteran 
had a psychiatric disorder associated with his period of 
active service or with a service-connected disability.

In March 1976 the Board denied the veteran's claim of 
entitlement to service connection for a chronic psychiatric 
disorder.  The Board concluded that a chronic psychiatric 
disorder was not incurred in or aggravated by active service, 
not was it proximately due to or the result of the service-
connected prostatitis.  It was also noted that after final 
disallowance, there was no new factual basis warranting 
service connection for a chronic nervous disorder.

VA hospital treatment records dated in March 1977 show that 
the veteran was hospitalized for constant pain in the rectum, 
associated with constipation, straining at stool, and 
occasional bleeding.  He was said to appear to be a quite 
anxious individual who had been attending the mental health 
clinic in his county.  In the absence of any organic 
anorectal disease, it was felt that he would be seen by the 
mental health clinic for evaluation.  The diagnosis was 
psychophysiological reaction manifested by anorectal 
complaints and anxiety neurosis.

VA hospital treatment records dated from May 1977 to June 
1977 show that the veteran was treated for depressive 
neurosis associated with hysterical dissociation.   Mental 
status examination revealed that he appeared to be paranoid 
associated with suspiciousness with variability and lability 
of his moods.

In August 1977 the veteran testified at a personal hearing 
before a hearing officer of the RO.  He asserted that his 
prostate and ulcer disabilities caused him excessive worry 
and nervousness during service and thereafter.

A VA medical certificate and history record dated in June 
1979 shows that the veteran had been seen as an outpatient in 
psychotherapy since May 1978.  He had repeated stomach and 
bowel symptoms and much anxiety related to his complaints.  
It was noted that he had been taking medication for several 
years.  The stated diagnosis was psychophysiologic 
gastrointestinal disorder.

A private medical record dated in June 1982 shows that the 
veteran had a diagnosis of a gastric disorder due to nervous 
tension.

A VA medical examination report dated in August 1982 shows a 
duodenal ulcer and chronic prostatitis, but there is no 
indication of a psychiatric disorder.

A VA examination for possible exposure to herbicides dated in 
June 1985 shows an impression which included depressive 
neurosis.

Private medical records dated from February 1987 to March 
1988 show that the veteran was treated for mild major 
depression and somatization disorder.

A VA psychological evaluation dated in March 1987 shows that 
the veteran was diagnosed with schizophrenia-affective 
schizophrenia and severe depression.  It was noted that he 
appeared to be experiencing a chronic depression of psychotic 
proportions, which could be schizo-affective schizophrenic 
syndrome.  It was noted that he might have some somatic 
delusions.  There was marked discomfort and some significant 
paranoid thinking noted, as well.

A VA mental hygiene clinic record dated in March 1987 shows 
that he was treated for reported anxiety and depression.  He 
reported unemployment and resulting financial problems, along 
with disharmony in the marriage.  He reported chronic 
problems of bowel functioning, stomach discomfort, and 
prostate.  He indicated that he worried about his health and 
other problems.  The assessment showed that the veteran was a 
sincere seeming person, who had not been able to keep pace in 
a fast moving work and economy.  

It was indicated that he seemed unable to deal effectively 
with the demands placed on him by the competitiveness of the 
late 20th century.  It was noted that there was a vague 
quality about his presentation and his verbalization, and 
that it had not been possible for a professional person to 
engage in a mutual and ongoing treatment relationship which 
might have lead to some better adaptation, both socially, 
personally, and interpersonally.

A VA hospital treatment record dated in August 1987 shows 
that the veteran reported depression, difficulty sleeping, 
and irritability in his daily life.  He indicated that he had 
been working part-time, but that he had found it difficult to 
work.  He also referred to certain legal problems over which 
he had been concerned.  He appeared anxious and somewhat 
depressed.  Previous psychological testing was said to have 
indicated a probable adjustment disorder with paranoid 
features.

A VA hospital treatment record dated in October 1987 show 
that he had been treated for adjustment reaction with 
depressive and anxiety features.  Psychological testing 
indicated a probable adjustment reaction with some depressive 
and personality disorder mixed with mild paranoid features.  
The testing suggested that there may have been signs of 
somatic dysfunction and this suggested a cry for help which 
pretty well reflected the veteran's position.  He was 
seriously concerned about being found guilty for some legal 
troubles he had been having and sentenced to jail or 
probation.  This was said to create a rather heavy cloud over 
his head which greatly intensified his symptoms.

Lay statements from the veteran's spouse and mother dated in 
October 1987 and November 1987 show it was asserted that he 
was sick with a nervous condition when he came home from the 
service.  It was also indicated that since his return, he had 
been unable to retain employment and that he had been 
depressed.

VA neurological testing to rule out retardation conducted in 
December 1987 revealed that the partial battery of testing 
supported a hypothesis of borderline intellectual 
functioning.  For any practical consideration he was 
considered to be functionally illiterate.  These findings 
were not consistent with the expectation of a person who 
claimed a 12th grade education.

A private medical record dated in January 1988 reveals that 
the veteran had been treated by the physician for severe 
paranoid schizophrenia since June 1988.  It was noted that he 
had no potential for returning to any type of gainful 
employment.

A VA hospital treatment record dated in May 1988 shows that 
the veteran was treated for rectal pain.  The report 
contained a notation that he was to be followed by psychiatry 
for depression and anxiety.

By rating action dated in June 1988, the RO continued the 
denial of the veteran's claim of entitlement to service 
connection for a nervous condition as there was no shown 
relationship to service or to a service-connected disability.

A private medical record dated in June 1988 shows that the 
veteran had an assessment of increased blood pressure with 
paranoid schizophrenia and depressive neurosis.

A private medical record dated in October 1988 reveals that 
the veteran was being treated for chronic prostatism with 
severe irritable bowel syndrome, with paranoid schizophrenia, 
delusional overtones, and chronic depression.

A private medical record dated in November 1988 shows that 
the veteran had a reported history of paranoid psychosis and 
mood instability with a gradual worsening of the paranoia 
over the last year.  The assessment was paranoid 
schizophrenia.

A VA hospital treatment record dated in December 1988 shows 
that the veteran was treated for exacerbation of his 
psychoses and paranoid delusion.  Past tentative diagnoses 
were said to include major depressive episode with psychotic 
symptoms; chronic paranoid schizophrenia; and somatization 
disorder.  The discharge diagnosis was atypical psychosis 
with paranoid delusion, rule out bipolar disorder.

In January 1989, the veteran's claim of entitlement to 
service connection for a chronic psychiatric disorder on a 
direct basis, and in the alternative as secondary to his 
service-connected duodenal ulcer and prostate disabilities, 
was before the Board wherein it was remanded for additional 
development.

A VA medical certificate dated in February 1989 show that the 
veteran indicated that his nerves were bothering him.  The 
diagnosis was atypical psychosis.

A private medical record dated in May 1989 shows that the 
veteran was diagnosed, in pertinent part, with severe 
paranoid schizophrenia and severe depression.  His prognosis 
was said to be poor.  He was said to have significant loss of 
psychological and physiological, personal, and social 
adjustments creating severe limitations.

A VA neuropsychiatric examination report dated in July 1989 
shows that the veteran had a history of paranoid and somatic 
delusions.  The examiner's impression was that the veteran 
certainly had a chronic paranoid psychosis.  When it started 
was hard to tell.  Throughout the years he had been variously 
diagnosed as being depressed versus personality disorder 
versus atypical psychosis versus paranoid schizophrenia.  

He had also been diagnosed as having psychophysiologic 
gastro-intestinal distress and severe irritable bowel 
syndrome.  Apparently, the irritable bowel syndrome had been 
incorporated into his delusional system.  The etiology of the 
delusional system was unclear.  It would certainly be unusual 
for him to be depressed for this long, taking all the 
medications he had, if it was a depression.  The most 
parsimonious diagnosis would seem to be paranoid 
schizophrenia.  The veteran was also said to be incompetent.

By rating action dated in August 1989, the RO proposed that 
the veteran be rated incompetent, following necessary due 
process procedures.  The RO also determined that the evidence 
failed to establish that a chronic psychiatric disability was 
incurred or aggravated during military service; that a 
psychosis was incurred or aggravated during military service 
or manifested to a compensable degree during military 
service; or that a chronic psychiatric disability was 
proximately due to a service-connected disability.

By rating action dated in October 1989, following due process 
procedures, the RO determined that the veteran was 
incompetent for rating purposes effective as of October 25, 
1989.

This matter was before the Board again in July 1990.  The 
Board concluded that its decision of March 1978 denying 
service connection for a chronic psychiatric disorder was 
final based on the evidence then of record.  It was indicated 
that the additional evidence submitted subsequent to the 
prior Board decision, while new and material, did not 
establish a new factual basis warranting service connection 
for a chronic psychiatric disorder.  Accordingly, entitlement 
to service connection for a chronic psychiatric disorder was 
denied.

In August 1992, the appellant submitted a statement of claim 
on behalf of the veteran requesting that his claim of 
entitlement to service connection for paranoid schizophrenia 
be reopened.

A VA medical record dated in August 1992 shows that the 
veteran was diagnosed with severe paranoid schizophrenia and 
severe depression.  He was said to have severe limitation.

By rating action dated in August 1992, the RO determined that 
the appellant had not submitted new and material evidence 
with which to reopen the veteran's claim of entitlement to 
service connection for schizophrenia.

VA outpatient treatment records dated from September 1994 to 
January 1996 show that the veteran continued to receive 
treatment for a prostate disability, a gastro-intestinal 
disability, and for paranoid schizophrenia.

Private medical records dated from December 1991 to November 
1996 show that the veteran continued to be treated for major 
depression with psychotic symptoms versus schizophrenic 
disorder, paranoid type.  He was diagnosed with 
schizoaffective disorder, depressive type, and somatization 
disorder.

By rating action dated in March 1996, the RO determined that 
the appellant had not submitted sufficient new and material 
evidence with which to reopen the veteran's claim of 
entitlement to service connection for schizophrenia.

VA outpatient treatment records dated from January 1996 to 
October 1997 show that veteran was treated for symptoms 
associated with his gastro-intestinal disorder and for his 
psychiatric disorder.

A lay statement from the veteran's parents dated in February 
1997 suggests that he was very different when he came back 
from service than he was when he had left.

In August 1997, the veteran and the appellant testified at a 
personal hearing in Washington, D.C., before the undersigned 
Board Member.  It was contended that the veteran first began 
to experience gastro-intestinal complaints while on active 
duty.  It was asserted that the inservice symptoms associated 
with his gastro-intestinal disorder were actually the 
inaugural symptoms of his schizophrenia, atypical 
schizophrenia, which he currently exhibited.  Alternatively, 
it was averred that the veteran's service-connected duodenal 
ulcer and prostatitis, along with his irritable bowel 
syndrome,  aggravated his schizophrenia and possibly his 
anxiety and depression.  Finally, it was asserted that his 
psychiatric disorder is directly attributable to his service-
connected gastro-intestinal disability.

In its decision dated in September 1997, the Board, in 
pertinent part, determined that new and material evidence had 
been received with which to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The Board also remanded the case for additional development 
prior to adjudication of the issue on the merits.

A private medical record dated in April 1998 shows that the 
veteran had been suffering from schizophrenia, paranoid type, 
and major depression since his early twenties.  The examiner, 
a licensed psychological associate, indicated that it was 
clear from the available records that the veteran's psychosis 
went undetected and untreated during his period of service in 
the Army.  

It was indicated that while the examiner could not prove that 
active duty status was the cause of the veteran's paranoid 
psychosis, the failure of the Army medical personnel to 
detect and treat his condition in a timely manner ensured 
that his downward spiral into mental illness was rapid and 
devastating.  It was suggested that had the veteran been 
given appropriate treatment for his condition while in the 
Army, he would have made a much more successful transition 
into civilian life.  



It was concluded that because he was allowed to return to 
civilian life untreated, his paranoid delusions were allowed 
to develop and become fixed, he developed an unstable work 
history, personal relationships were destroyed, and he was 
financially ruined.

A VA examination report dated in February 1999 shows that the 
veteran had a diagnosis of paranoid schizophrenia, chronic in 
partial remission.

A lay statement from the veteran's mother dated in September 
2000 suggests that he needed help for his disability very 
badly.

A VA examination report dated in May 2000 shows that the 
veteran was given a diagnosis of paranoid type schizophrenia 
with a global assessment of functioning of 35 with impairment 
in reality testing and major impairment in such areas as 
work, family relations, judgment and mood.  The examiner 
concluded that the veteran's schizophrenia, paranoid type, 
was not secondary to any other physical problem which he may 
have, but conversely his continued delusions and 
preoccupations, which are part of this schizophrenic process, 
have resulted in an over involvement and heightened awareness 
and anxiety concerning any physical symptoms which he may 
have.  

In November 2000, the appellant submitted a lay statement 
from a fellow service-man of the veteran.  The statement 
revealed that during their period of service together in 1963 
while stationed in Korea, the veteran experienced stomach and 
groin pain.  He was said to have received daily treatment, 
but that the veteran had expressed that his stomach pain 
hadn't been sufficiently treated.


An undated lay statement from the veteran's sister suggests 
that when he returned from service in 1964, he complained 
about stomach problems.  He was said to have been afraid to 
eat, that he believed he had contracted an incurable disease 
in Korea, that he didn't want to go anywhere, didn't trust 
anyone, had trouble sleeping. and always thought something 
bad was going to happen.  She attributed the change in his 
behavior to whatever happened to him in Korea.

Service connection has been granted for irritable bowel 
syndrome, chronic prostatitis, and duodenal ulcer, each rated 
as 10 percent disabling.  The combined schedular evaluation 
is 30 percent.

Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in August 
1961 is silent as to a history of a psychiatric disorder 
prior to his entrance into service.  He is therefore presumed 
to have been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson v. West, 12 
Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a psychiatric disorder either prior to 
service, during his period of active service, or to a 
compensable degree within one year following his separation 
therefrom.

The veteran's service medical records all fail to show that 
he had an abnormal psychiatric evaluation and there was no 
indication of personality deviation.  His report of medical 
examination completed at separation from service dated in 
June 1964 is silent as to a history of a psychiatric disorder 
or of a personality deviation during service.

Subsequent to service, there is no record of a symptoms 
associated with a psychiatric disorder until June 1966, when 
the veteran was given a diagnosis of psychophysiological 
reaction manifested by anorectal complaints and anxiety 
neurosis.  

Thereafter, it wasn't until June 1971 that there is evidence 
the veteran was treated for conversive neurosis and anxiety 
state.  There was no indication made that these diagnoses 
were associated with the veteran's service or to a service-
connected disability.

The outpatient treatment records dated from January 1970 to 
October 1971 did show that the veteran had acute 
psychological gastrointestinal reaction and colitis caused by 
anxiety, however, these were not said to be causally related 
to service. 

The Board has considered the April 1998 private medical 
record from the veteran's psychologist which shows that he 
had been suffering from paranoid type schizophrenia and major 
depression since his early twenties.  Although the examiner 
opined that the veteran had a psychosis that went undetected 
and untreated during his period of service, and that the 
failure of the Army medical personnel to detect and treat his 
condition in a timely manner ensured that his downward spiral 
into mental illness was rapid and devastating, it was also 
conceded that it could not be proven that active duty status 
was the cause of the veteran's paranoid psychosis.

No health care provider has shown that the psychiatric 
disorder symptoms exhibited by the veteran are related to 
service.  The April 1998 opinion appears to be based upon the 
history as provided by the veteran himself.  A medical 
diagnosis, however, is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993):

Although [the doctor] examined appellant 
on many occasions, there is no indication 
that he formed his opinion [that 
appellant's disability was service-
connected] on a basis separate from 
appellant's recitation of his medical and 
service background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  In this regard, the Board has considered the 
fact that the veteran's service medical records are silent as 
to a psychiatric disorder, as are the records in the year 
following separation therefrom.   When a medial opinion 
relies at least partially on the veteran's rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions as they have no greater probative value 
than the facts alleged by the veteran.  Id at 233.

There is no evidence of record that the veteran incurred a 
psychiatric disorder during service.  Any statements of such 
by the veteran are contradicted by the evidence of record.

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current psychiatric disorder and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The Board notes that lay statements have been submitted on 
behalf of the veteran by his spouse, his parents and his 
sister.  They each indicated that the veteran's behavior was 
different when he came back from his period of active 
service.  The veteran also has asserted that his psychiatric 
disorder was manifested as a result of his period of active 
service.  However, the mere allegation by the veteran or a 
lay witness does not constitute probative evidence as a lay 
person is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of a 
psychiatric disorder or its relevance to his current 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons expressed above, the Board chooses to place 
greater weight on the above opinions of the psychiatrists and 
the service department reports, which include contemporaneous 
statements by the veteran, than it does with the opinion of 
his psychologist based on a history as provided by the 
veteran and with the assertions of the veteran and his lay 
witness many years thereafter. 

The Board is also impressed by the May 2000 VA examination 
report wherein the veteran was diagnosed with paranoid type 
schizophrenia.  The examiner's conclusion that the veteran's 
schizophrenia was not secondary to any other physical problem 
which he may have had is probative of the relevant issue.  
The examiner concluded that the veteran's continued delusions 
and preoccupations, which are part of his schizophrenic 
process, have resulted in an over involvement and heightened 
awareness and anxiety concerning any physical symptoms which 
he may have.

The veteran has not shown that he has a psychiatric disorder 
which is related to his service connected irritable bowel 
syndrome, chronic prostatitis, or duodenal ulcer.  Although 
he has asserted that his psychiatric disorder is secondary to 
his service connected disability, he has not provided 
requisite competent medical evidence to support his claim.  
The May 2000 VA examination specifically established that the 
veteran's schizophrenia was not secondary to any other 
physical problem which he may have had.  Although the Board 
has no reason to doubt the veteran's sincerity, as indicated 
above he has not presented the required medical evidence.  

Finally, the Board has considered whether there has been an 
aggravation (additional disability) of the non-service-
connected psychiatric disorder due to a service-connected 
disorder pursuant to Allen, 7 Vet. App. at 448.  A summary 
review of the evidence in this case points to the May 2000 
opinion of the VA examiner which concludes that the veteran's 
continued delusions and preoccupations, which are part of 
this schizophrenic process, have resulted in an over 
involvement and heightened awareness and anxiety concerning 
the physical symptoms which he may have.  

The record does not suggest that the veteran's non-service-
connected psychiatric disorder is aggravated by his service-
connected irritable bowel syndrome, chronic prostatitis, or 
duodenal ulcer, but that the disease process results in a 
heightened awareness of their existence.  According to the 
opinion, the disabilities have not increased as a result of 
the non-service-connected psychiatric disorder.

As discussed at length above, the service medical records are 
devoid of any indication of a psychiatric disorder.  There is 
no evidence of record that the current psychiatric disability 
was manifested to a compensable degree within one year 
following his separation from service, and there is no 
evidence that it is secondary to a service-connected 
disability.  Finally, there is no competent evidence of 
record that the current psychiatric disorder is aggravated by 
a service-connected disability.  As the Board noted earlier, 
service connection has been granted for irritable bowel 
syndrome, chronic prostatitis, and duodenal ulcer.  There 
evidentiary record is devoid of any competent medical 
authority showing that a chronic acquired psychiatric 
disorder is proximately due to, the result of, or aggravated 
by any of the veteran's service-connected disabilities.  As 
noted hereinabove, the veteran nor his lay witnesses are not 
competent to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has a psychiatric disorder that is related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim on behalf of the veteran.  
There is no competent medical evidence of record which 
suggests there is a current psychiatric disability which can 
be associated with service.  Accordingly, the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder is denied.

The Board views its foregoing decision as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen the claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected disability.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, including as secondary to service-
connected disability, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

